IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ADRIAN GRAY,                            NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-0782

STATE OF FLORIDA,

      Respondent.

___________________________/

Opinion filed June 6, 2017.

Petition Alleging Ineffective Assistance of Appellate Counsel -- Original Jurisdiction.

Adrian Gray, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED as untimely and successive. See Fla. R. App. P. 9.141(d)(5)

and (d)(6)(C).

WOLF, RAY, and BILBREY, JJ., CONCUR.